 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERICA YVONNE BLEA,                                Case No. 1:21-cv-00971-BAM
12                       Plaintiff,                     ORDER DIRECTING U.S. MARSHALS
                                                        SERVICE NOT TO SERVE COMPLAINT,
13           v.                                         SUMMONS AND RELATED
                                                        DOCUMENTS
14    COMMISSIONER OF SOCIAL
      SECURITY,                                         (Doc. 6)
15
                         Defendant.
16

17

18          Plaintiff seeks judicial review of an administrative decision of the Commissioner of Social

19   Security denying the plaintiff’s claim for disability benefits under the Social Security Act. On

20   June 28, 2021, Plaintiff filed documents indicating that Plaintiff was pursuing service by the U.S.

21   Marshal. (Doc. 6.) However, as ordered by the Court, “service shall proceed under the Court’s

22   E-Service program, with the Clerk delivering to the Commissioner of Social Administration and

23   the United States Attorney Office at their designated email addresses, a notice of electronic filing

24   of the action along with the summons and complaint.” (Doc. 3 at 1-2.) According to the docket,

25   documents were served on the Commissioner of Social Administration and the United States

26   Attorney’s Office as directed by the Court. (Doc. 3.) Therefore, service by the U.S. Marshals

27   Service is not necessary.

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that the U.S. Marshals Service is directed not

 2   to serve the complaint, summons or any related documents submitted for service by Plaintiff in

 3   this case. (Doc. 6.) The Clerk of the Court is directed to provide a copy of this order to the U.S.

 4   Marshals Service.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     June 29, 2021                              /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
